                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

       v.
                                                       CRIMINAL ACTION
 MARKEITH WEBB,                                        NO. 09-755

                       Defendant.


                                        ORDER

      AND NOW, this 2nd day of July 2021, upon consideration of Defendant’s Motion for

Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. No. 172) and the

Government’s Response in Opposition to Defendant’s Motion (Doc. No. 177), it is ORDERED

that Defendant’s Motion (Doc. No. 172) is DENIED.




                                               BY THE COURT:



                                               / s/ Joel H. S l om sky
                                               JOEL H. SLOMSKY, J.
